t c memo united_states tax_court richard h franke petitioner v commissioner of internal revenue respondent docket no filed date david s greenberg for petitioner kim-khanh thi nguyen and blake ferguson for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies penalties and an addition_to_tax as follows year deficiency dollar_figure big_number big_number penalty addition_to_tax sec_6663 sec_6651 dollar_figure big_number big_number --- --- dollar_figure as an alternative to the sec_6663 penalty in the notice respondent determined an accuracy-related_penalty under sec_6662 after concessions by petitioner the sole issue for decision is whether he is liable for the penalties for fraud under sec_6663 all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california at the time he filed his petition petitioner became a tax_return_preparer in about and continued to prepare tax returns until during the years in issue petitioner was an enrolled_agent ie a person authorized to practice before the internal_revenue_service irs during and he was president of the inland empire chapter of the california society of enrolled agents petitioner received but did not report gross_income of dollar_figure dollar_figure and dollar_figure during and respectively he received the income through a partnership he had formed under the name of life structuring network life structuring network provided services including tax preparation bookkeeping notary insurance and sales of nutritional supplements the other partner in the partnership was richfran house an alleged corporation sole a corporation sole under state law allows a religious leader to hold property and conduct business on behalf of a religious entity the life structuring network partnership_agreement allocated percent of the profits to richfran house and percent of the losses to petitioner the agreement provided skills contributed each partner named below shall participate by working in the manner described richard franke will make available his skills in tax preparation and representation as an enrolled_agent and in financial planning as an insurance agent richfran house will make available the various skills of its members and the resources of its library the partnership’s only source_of_income was services performed by petitioner life structuring network did not keep records showing income and expenses of the business activities and did not file federal partnership returns for the years in issue richfran house was one of three entities petitioner formed after purchasing a corporation sole package from the freedom and privacy committee for dollar_figure the other entities were national church and national ministries to families during irs examinations of certain of petitioner’s tax_return preparation clients petitioner provided lists of alleged payments to richfran house national church and national ministries to families in support of his clients’ claimed charitable_contribution deductions the charitable_contribution deductions were disallowed and the irs imposed tax_return_preparer penalties on petitioner and commenced an examination of petitioner’s tax_liability on or about date petitioner filed a form_1040 u s individual_income_tax_return for on that return he reported total income of dollar_figure and no tax due he did not report any income from life structuring network on date petitioner signed a uniform residential_loan application by which he applied for a dollar_figure mortgage on that application he represented that his employer was life structuring network and that his base monthly income was dollar_figure on date the irs issued news_release ir-2004-42 warning taxpayers of a ‘corporation sole’ tax scam on date the u s district_court for the central district of california preliminarily enjoined sale of the corporation sole program through the freedom and privacy committee fpc finding that the program was an abusive_tax_shelter see united_states v saladino aftr 2d pincite7 ustc par big_number at big_number c d cal affd 175_fedappx_812 9th cir a permanent injunction was entered date united_states v saladino aftr 2d c d cal the findings of the court included the following saladino markets the fpc corporation sole arrangement as a means to evade the reporting and payment of federal income taxes as well as a means to conceal assets and thereby evade estate and inheritance taxes and irs collection efforts saladino markets the corporation sole package for dollar_figure after receiving a customer’s application and payment saladino instructs participants how to form a corporation sole including how to conceal assets and taxable_income by transferring assets and income to their corporations sole saladino falsely or fraudulently advises participants that they can treat their corporations sole as a church with no tax_return filing requirement and yet can control and use the assets and income of the corporation sole for their own personal benefit fpc promotional material states that this product will position you to have full-time ministry which is tax free saladino advises participants that corporations sole that are used for the participants’ personal benefit are tax exempt do not need to file tax returns of any kind and do not need to keep records saladino also falsely states that a corporation sole’s church status cannot be challenged by the government saladino further falsely states that participants can make donations to their corporations sole and then deduct the donations on the participants’ federal_income_tax returns in the event returns are filed even though the entities are owned and controlled by the participants saladino falsely or fraudulently advises that a participant who becomes the minister or overseer of the corporation sole and takes a vow of poverty can assign his income to the corporation sole and thereby transform taxable individual income into nontaxable income of the corporation sole according to saladino once you declare your pauper status your income is tax-free to you and your assets cannot be encumbered with a property_tax saladino falsely or fraudulently touts participating in the corporation sole program as a mechanism that enables participants to drop out of the federal tax system entirely the effect of saladino’s scheme is that the participant lives in the same residence and operates the same business activity as he did prior to joining the program all living_expenses of the participant and his family are paid from compensation earned from the business activity just as before the creation of the corporation sole the participant receives the full benefit of and has full control_over all corporation sole funds the only substantive change in the participants’ regular business and lifestyle activities is the alleged benefit of no taxation id pincite1 to on date petitioner filed a form_1040 for he did not report his income from life structuring network on the return and reported no tax due in june or date an irs examiner gave petitioner copies of the injunctions against the fpc’s corporation sole program on date petitioner filed a form_1040 for he did not report his income from life structuring network and reported no taxable_income and no tax due in february or date petitioner admitted to an irs auditor that he realized that some of the items in his corporation sole package were not correct thereafter petitioner filed form sec_1040 for and on which he continued to invoke the corporation sole program as an excuse for failing to report his taxable_income during the audit of petitioner’s tax returns the examiner requested petitioner’s bank records because petitioner did not provide the records the examiner obtained the records through use of a summons and prepared a bank_deposits and cash expenditures analysis for the years in issue the bank records revealed petitioner’s receipt of substantial income from petitioner’s tax preparation services and related businesses and payment of petitioner’s personal living_expenses out of accounts in the names of petitioner’s corporations examination of the corporation sole bank accounts disclosed no expenditures_for religious purposes petitioner did not provide records substantiating business_expenses that he claimed substitutes for returns for and were prepared by the irs determining the partnership income of life structuring network in the notice_of_deficiency that partnership income was allocated to petitioner opinion petitioner testified that he became an ordained minister in he asserted vaguely phrased objectives of the three entities that he formed using the corporation sole package provided by the fpc however he presented no reliable evidence of any religious or charitable activities conducted during the years in issue during those years his only apparent activities were secular profit-making businesses the income from which was used for his personal living_expenses the addition_to_tax in cases of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 to sustain the 75-percent addition_to_tax provided by sec_6663 the commissioner has the burden of proving by clear_and_convincing evidence an underpayment_of_tax and that the underpayment was due to fraud sec_7454 rule b this burden is met if it is shown that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 petitioner has stipulated his receipt of gross_income for each year in the amounts set forth in our findings and he has conceded that he is not entitled to deduct expenses that he claimed during the audit because petitioner failed to present any evidence of offsetting deductions respondent’s burden of proving an underpayment has been met see eg 82_tc_413 affd without published opinion 772_f2d_910 9th cir respondent does not have the burden of disproving petitioner’s entitlement to deductions even in a criminal case where the government bears a heavier burden_of_proof see eg 231_f2d_928 9th cir fraud may be proved by circumstantial evidence and the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 80_tc_1111 in determining whether petitioner’s underpayment was due to fraud we apply long-recognized badges_of_fraud discussed in cases applying sec_6663 or former sec_6653 see 99_tc_202 circumstantial evidence of fraud present here includes failure to report substantial amounts of income from business activities failure_to_file partnership returns failure to keep records and giving implausible explanations of behavior see 796_f2d_303 9th cir affg tcmemo_1984_601 252_f2d_56 9th cir 75_tc_1 67_tc_181 affd without published opinion 578_f2d_1383 8th cir petitioner was a tax_return_preparer for many years and represented that he researched the tax issues involved here his business experience is a relevant consideration in determining whether he had fraudulent intent see 732_f2d_1459 6th cir affg tcmemo_1982_ 55_tc_85 if he researched the issue he should have known of the limited use of a corporation sole for the benefit of a legitimate religious_organization neither reason nor authority permits use of a corporation sole to avoid taxes on income from business activities such as those engaged in by petitioner although petitioner admitted that during the audit he had been shown the injunctions describing the abuses inherent in the corporation sole package that he used he continued with his course of understating his tax_liabilities on the individual tax returns that he filed he testified at trial in date that he had never changed his view that his corporate entities were automatically exempt and that they were separate from his personal activities he never identified any activities however beyond his personal businesses which were conducted through a partnership in which one of his allegedly religious entities was a partner in view of all of the evidence we do not believe that petitioner’s alleged belief is held in good_faith respondent has proven fraud by clear_and_convincing evidence and the additions to tax under sec_6663 will be sustained to reflect petitioner’s concessions and the foregoing decision will be entered for respondent
